 Case 8:19-cv-01171-SDM-CPT Document 1 Filed 05/15/19 Page 1 of 6 PageID 1



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                                            CASE NO.:
STEPHANNIE LIPERT,

       Plaintiff,

v.

THE OFFICE GURUS, LLC, A Florida Limited
Liability Company,

      Defendant.
_______________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

                                        INTRODUCTION

       1.        Plaintiff, STEPHANNIE LIPERT (“Ms. Lipert” or “Plaintiff”), brings this action

pursuant to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the

FMLA”) to recover from Defendant for back pay, an equal amount as liquidated damages, other

monetary damages, equitable relief, front pay, declaratory relief, and reasonable attorneys’ fees

and costs.

                                         JURISDICTION

       2.        The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and

the FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C.

§ 2201 et seq.

                                             PARTIES

       3.        At all times relevant hereto, Plaintiff was an employee of Defendant, and resided

in Pinellas County, Florida.
 Case 8:19-cv-01171-SDM-CPT Document 1 Filed 05/15/19 Page 2 of 6 PageID 2



       4.      Plaintiff worked for Defendant in Pinellas County, Florida, and the venue,

therefore, for this case is the Tampa Division of the Middle District of Florida.

       5.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

because it was engaged in commerce or in an industry affecting commerce who employed 50 or

more employees within 75 miles of where Plaintiff worked, for each working day during each of

20 or more calendar workweeks, prior to seeking leave under the FMLA.

       6.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that she: (a) suffered from a serious health condition as defined by the

FMLA which necessitated FMLA leave; (b) was employed by Defendant for at least 12 months

prior to necessitating FMLA leave; and (c) worked at least 1,250 hours during the relevant 12-

month period prior to her seeking to exercise his rights to FMLA leave.

                                                 FACTS

       7.      Ms. Lipert worked as a Customer Service Agent for Defendant from April 17, 2017,

until her termination on May 9, 2018.

       8.      Ms. Lipert suffers from a medical issue, during which, at all times relevant, she

sought recurring and continuing medical treatment, thereby qualifying her medical issues as a

serious health condition under the FMLA.

       9.      On May 2, 2018, Plaintiff notified Defendant’s management that she was being

immediately hospitalized due to an emergency medical condition.

       10.     Plaintiff was under continuing medical care from May 2, 2018, until May 8, 2018,

at which time she was released from the hospital and returned home to recover.

       11.     This ongoing medical treatment and hospitalization, and Plaintiff’s notification of

same to Defendant’s management, triggered the protections of the FMLA.
 Case 8:19-cv-01171-SDM-CPT Document 1 Filed 05/15/19 Page 3 of 6 PageID 3



       12.     This ongoing medical treatment and hospitalization should have been FMLA

covered.

       13.     During Plaintiff’s ongoing medical treatment and hospitalization, Plaintiff’s

husband notified Defendant’s management of her anticipated time away from work.

       14.     Defendant failed to provide Plaintiff with any FMLA leave paperwork or forms to

complete to protect her time away from work.

       15.     Plaintiff’s doctor released her to return to work on May 9, 2018, and Plaintiff

returned to work on that date with a note from her doctor explaining her absence and the duration

of same.

       16.     Upon her return to work on May 9, 2018, Defendant terminated Plaintiff’s

employment.

       17.     As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

employment, wages, benefits, and other remuneration to which he is entitled.

       18.     As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights, and

retaliated against her for utilizing what should have been proper and authorized FMLA leave.

       19.     Because Defendant acted with intent to interfere with, and otherwise retaliate

against Plaintiff for her use of what should have been protected FMLA leave, Defendant’s actions

likewise constitute FMLA retaliation.

       20.     The timing of Plaintiff’s use of what should have been protected FMLA and

Defendant’s termination of her, alone demonstrates a causal connection between her FMLA leave

and these illegal actions taken by Defendant against her.

       21.     Defendant purposefully and intentionally interfered with, and retaliated against

Plaintiff, for use of FMLA protected leave.
 Case 8:19-cv-01171-SDM-CPT Document 1 Filed 05/15/19 Page 4 of 6 PageID 4



       22.     Defendant did not have a subjective or objective good faith basis for its actions, and

Plaintiff is therefore entitled to liquidated damages.

                                     COUNT I
                    UNLAWFUL INTERFERENCE UNDER THE FMLA

       23.       Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-18, 20, and 22, above.

       24.      At all times relevant hereto, Plaintiff was protected by the FMLA.

       25.     At all times relevant hereto, Defendant interfered with Plaintiff based upon

Plaintiff’s exercise of her FMLA rights.

       26.     At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

       27.     As a result of Defendant’s intentional, willful and unlawful acts by interfering with

Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and

incurred reasonable attorneys’ fees and costs.

       28.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                          COUNT II- RETALIATION UNDER THE FMLA

       29.       Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-22, above.
 Case 8:19-cv-01171-SDM-CPT Document 1 Filed 05/15/19 Page 5 of 6 PageID 5



       30.     At all times relevant hereto, Defendant retaliated against Plaintiff based upon

Plaintiff’s exercise of her FMLA rights.

       31.     At all times relevant hereto, Plaintiff was protected from retaliation under the

FMLA.

       32.     At all times relevant hereto, Defendant acted with the intent to retaliate against

Plaintiff because Plaintiff exercised her rights to take approved leave pursuant to the FMLA.

       33.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

against Plaintiff for exercising her rights pursuant to the FMLA and objecting to Defendant’s

misconduct regarding same, Plaintiff has suffered damages and incurred reasonable attorneys’ fees

and costs.

       34.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.

       Dated this 15th day of May 2019.

                                               Respectfully Submitted,

                                               s/ Noah E. Storch
                                               Noah E. Storch, Esq.
                                               Florida Bar No: 0085476
                                               Richard D. Guadagnolo, Esq.
                                               Florida Bar No.109104
                                               RICHARD CELLER LEGAL, P.A.
Case 8:19-cv-01171-SDM-CPT Document 1 Filed 05/15/19 Page 6 of 6 PageID 6



                                 10368 W. SR. 84, Suite 103,
                                 Davie, FL 33324
                                 Telephone: (866) 344-9243
                                 Facsimile: (954) 337-2771
                                 rich@floridaovertimelawyer.com
                                 noah@floridaovertimelawyer.com

                                 Attorney for Plaintiff
